DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant amended claims 1, 3 and 18. Claims 1-7, 9, 12, 16-19 are pending as follows:
	
Allowable Subject Matter
Claims 1-7, 9, 12, 16-19 are allowed

The following is a statement of reasons for allowance:  

Regarding independent claim(s) 1 and 16, Claims 1 and 16 are allowable for the reasons set forth in the previous office action mailed 2/2/2021.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859